145 Ga. App. 284 (1978)
243 S.E.2d 587
HILLEY et al.
v.
FINANCE AMERICA CORPORATION OF GEORGIA.
55227.
Court of Appeals of Georgia.
Submitted January 30, 1978.
Decided February 20, 1978.
Rehearing Denied March 14, 1978.
Edge & Edge, John D. Edge, for appellants.
Lucian Lamar Sneed, for appellee.
BELL, Chief Judge.
Plaintiff Finance America Corp. brought this suit to recover the principal balance due on a note, plus attorney fees. The note and a letter notifying defendants that attorney fees would be sought were attached to the complaint. Defendants denied any indebtedness claiming the note was usurious and therefore void and counterclaimed for damages. The case was heard by the trial court and the following order was entered: "... upon no response by defendants and upon motion by plaintiff, judgment is rendered in favor of plaintiff..." Defendants appeal. Held:
There is a presumption of the validity of the judgment and the burden of showing the contrary is on the complaining party. Allen v. Smith, 223 Ga. 265 (154 SE2d 605). In their pleadings and brief, defendants assert that the note was usurious and void, and therefore no claim existed. There is nothing to support their contention in the record which consists only of the pleadings and the judgment. The note is regular on its face and appears to have been drawn in compliance with the Georgia Industrial Loan Act. Code Ann. § 25-301 et seq. The burden is always on the appellant asserting error to show it affirmatively by the record. Smith v. Forrester, 132 Ga. App. 426 (208 SE2d 199). The appellants have not sustained this burden.
Judgment affirmed. Shulman and Birdsong, JJ., concur.